Case 19-02134-GLT           Doc 452Filed 02/08/21 Entered 02/08/21 16:51:51 Desc Main
                                  Document      Page 1 of 7
                                                                        FILED
                                                                        2/8/21 3:12 pm
                        IN THE UNITED STATES BANKRUPTCY COURT           CLERK
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA U.S. BANKRUPTCY
                                                                        COURT - :'3$
     IN RE:                                                Bankruptcy No. 2:18-bk-24070

     ONEJET, INC.,                                         Chapter 7

                            Debtor.

     WOODY PARTNERS, et al.,
                                                           Adv. No. 19-02134
                            Plaintiffs,
                                                             Related Dkt. No. 451
     v.

     MATTHEW R. MAGUIRE, ESTATE OF
     PARTICK MAGUIRE, BOUSTEAD
     SECURITIES, LLC, MELVIN PIRCHESKY
     and ROBERT LEWIS,

                            Defendants.

     ROSEMARY C. CRAWFORD, Chapter 7
     Trustee,

                             Movant,

     v.

     WOODY PARTNERS et al1,

                            Respondents.

     IN RE:                                                Bankruptcy No. 2:18-bk-24070

     ONEJET, INC.,
                            Debtor.                        Chapter 7

     ROSEMARY C. CRAWFORD, Chapter 7
     Trustee,                                              Adv. No. 20-02175

                            Plaintiff/Movant,               Related Dkt. No. 112


 1
  Due to the large number of Plaintiffs in Adversary Proceeding No. 19-02134, their names are not listed herein.
 Such information can be found on Exhibit A to the Adversary Complaint in the Woody Partners Action [see Docket
 No. 1-1].


 LEGAL\50823328\1
Case 19-02134-GLT          Doc 452    Filed 02/08/21 Entered 02/08/21 16:51:51   Desc Main
                                     Document      Page 2 of 7



  v.

  MATTHEW R. MAGUIRE; HEATHER R.
  MAGUIRE; JEAN ANN RIEKE; THE
  ESTATE OF PATRICK JAMES MAGUIRE;
  JEAN ANN RIEKE AS EXECUTRIX OF
  THE ESTATE OF PATRICK JAMES
  MAGUIRE; THE PATRICK JAMES
  MAGUIRE AND JEAN ANN RIEKE
  REVOCABLE TRUST; TRUST DOES 1-3;
  JEAN ANN RIEKE AS TRUSTEE OF THE
  PATRICK JAMES MAGUIRE AND JEAN
  ANN RIEKE REVOCABLE TRUST;
  MAGUIRE/MAGUIRE INCORPORATED;
  PRIMAIR VENTURE PARTNERS;
  SPINNAKER AIRCRAFT HOLDING, LLC
  (f/k/a ONE JET AIRCRAFT HOLDING,
  LLC); ELM AEROSPACE HOLDINGS,
  LLC; TRI-STATE CHARTER HOLDINGS,
  LLC; TRI-STATE CHARTER LEASING,
  LLC; TRI-STATE CHARTER, LLC; BANK
  OZK (f/k/a BANK OF THE OZARKS, INC.);
  and AIRCRAFT HOLDING COMPANY
  ONE, LLC,
               Defendants/Respondents.

  IN RE:                                          Bankruptcy No. 2:18-bk-24070

  ONEJET, INC.,
                                                  Chapter 7
                          Debtor.

  ROSEMARY C. CRAWFORD, Chapter 7                 Adv. No. 20-02172
  Trustee,
                                                  Related Dkt. No. 43
                           Plaintiff/Movant,

  v.

  BOUSTEAD SECURITIES, LLC; MELVIN
  PIRCHESKY; EAGLE VENTURES, INC.;
  and ROBERT CAMPBELL,

                    Defendants/Respondents.




 LEGAL\50823328\1
Case 19-02134-GLT          Doc 452    Filed 02/08/21 Entered 02/08/21 16:51:51               Desc Main
                                     Document      Page 3 of 7



                   CONSENT ORDER: (I) CONSOLIDATING ADVERSARY
             PROCEEDINGS FOR DISCOVERY; (II) DIRECTING MEDIATION;
            (III) ESTABLISHING MEDIATION PLAN AND PROCEDURES; AND
         (IV) IMPLEMENTING STAY OF PROCEEDINGS PENDING MEDIATION

         Pursuant to this Court’s Conditional Order dated January 21, 2021, the parties in each of

 the above captioned Adversary Proceedings (collectively, the “Adversary Proceedings”) (and

 together the “Parties”) have met and conferred via emails and telephone calls among their

 respective counsel to discuss and negotiate the terms and conditions for the consolidation of the

 Adversary Proceedings for purposes of discovery (only), a stay of the Adversary Proceedings

 pending the conclusion of mediation, a joint plan for mediation and certain, limited pre-

 mediation discovery. The Parties have agreed to the terms and provisions set forth in this

 Consent Order. The Court finds the Parties agreed-upon terms to be reasonable and accordingly,

 it is hereby ORDERED, ADJUDGED, and DECREED as follows:

         a)         CONSOLIDATION OF ADVERSARY PROCEEDINGS FOR

         DISCOVERY. The Adversary Proceedings shall be, and are hereby, consolidated for

         discovery purposes, only.

         b)         PRE-MEDIATION DISCLOSURES: In order to prevent Parties from engaging

         in unnecessary pre-Mediation discovery and to promote efficiency, (1) Defendants

         Matthew R. Maguire, the Estate of Patrick James Maguire and Spinnaker Aircraft

         Holding, LLC agree to produce current financial documentation, including, but not

         limited to, a personal financial statement, a statement of assets and liabilities, a balance

         sheet, a profit & loss statement, a cash flow statement, and/or other similar financial

         documentation that evidences their financial/economic condition (the “Financial Capacity

         Information”). The Parties acknowledge and agree, and the Court hereby orders, that

         these Defendants will only be required to provide Financial Capacity Information to those



 LEGAL\50823328\1
Case 19-02134-GLT           Doc 452    Filed 02/08/21 Entered 02/08/21 16:51:51             Desc Main
                                      Document      Page 4 of 7



         other Parties who execute an appropriate non-disclosure agreement (“NDA”) (which

         NDA shall provide for the disclosure/use of any Financial Capacity Information to the

         Mediator at or before the Mediation, at the Mediator’s discretion) and that the Financial

         Capacity Information will be kept strictly confidential pursuant to said NDA; and (2) the

         parties in adverse proceeding 20-02175 agree to cooperate with Bank OZK’s reasonable

         requests for records of the financial transactions related to the ownership and operation of

         Hawker Beechcraft 400XP jet registered as N488TM, prior to mediation, subject to

         Federal Rule of Civil Procedure 26, as applicable via Federal Rule of Bankruptcy

         Procedure 7026, the parties’ rights with respect to the “work product” doctrine and any

         applicable privilege, and any other limitations on discovery applicable in adversary

         proceedings generally.

         c)         MEDIATION: The Parties have agreed to mediate their disputes in the

         Adversary Proceedings, subject to the provisions of this Consent Order (the

         “Mediation”). The Parties have agreed to retain Joel M. Walker, Esq. to serve as the

         mediator (the “Mediator”). The Mediation shall be completed on or before 60 days after

         the date of this Consent Order. All Parties, their representative(s) with authority to settle,

         their counsel, and a representative of each of their insurer(s) shall attend the Mediation

         and participate in good faith. Notwithstanding the foregoing, and in light of the number

         of Plaintiffs in the Adversary Proceeding at 19-02134, the Plaintiffs in the Adversary

         Proceeding at 19-02134 are not required to individually attend the Mediation so long as

         any Plaintiff not attending the Mediation has provided another Plaintiff attending the

         Mediation with full settlement authority. A minimum of three (3) Plaintiffs in the

         Adversary Proceeding at 19-02134 are required to attend the Mediation. The Mediation




 LEGAL\50823328\1
                   Case 19-02134-GLT                    Doc 452         Filed 02/08/21 Entered 02/08/21 16:51:51                                  Desc Main
                                                                       Document      Page 5 of 7



                                shall occur through remote technology. Matthew Maguire and Jean Ann Rieke, in her

                                capacity as Executrix of the Estate of Patrick James Maguire, shall attend the mediation.

                                No other party representative need attend for Heather Maguire, The Patrick James

                                Maguire & Jean Ann Rieke Revocable Trust, Maguire/Maguire Inc., PrimAir Venture

                                Partners, Spinnaker Aircraft Holding, LLC, or Elm Aerospace Holdings, Inc. All Local

                                and Federal Rules of Bankruptcy Procedure, including but not limited to, W.PA.LBR

                                9019-2 through 9019-7 shall govern the Mediation. Pursuant to W.PA.LBR 9019-3(o),

                                the Parties shall share equally the fees and expenses of the Mediator. However, Tri-State

                                Charter Holdings, LLC, Tri-State Charter Leasing, LLC, and Tri-State Charter, LLC shall

                                not be responsible for any fees and expenses of the Mediator or of the mediation.

                                d)         FORM AND MANNER OF MEDIATION: Given the number of Parties

                                involved, the Parties shall meet and confer with the Mediator to discuss and agree on the

                                appropriate date(s), location, accommodations and form by which the Mediation will be

                                conducted (i.e., in person, video/telephonic conference or both).
                                                                              *
                                e)         PROCEEDINGS STAYED: ALL proceedings in and relating to the above

                                                                     captioned Adversary Proceedings shall be, and hereby are, stayed pending the conclusion
                                                                        ofExcluded
                                                                              the Mediation.
                                                                                       from the stay is the Court’s requirement that Boustead Securities, LLC file an
                                                                        *f the Mediation.
otw
  nsraenaeliL
            L
            fC,seitiurcSedaeB
                            tsuothatm                             trfdoeu*E
                                    entreuiqers’tCourhet siyatsheom       lxc
                                                                        answer
                                                                          *Excludedto the complaint
                                                                                        from  the stayinisAdv. No. 20-2172
                                                                                                          the Court's        as previously
                                                                                                                      requirement          directed
                                                                                                                                    that Boustead   by the Court’s
                                                                                                                                                  Securities, LLC file
                                                                      February
                                                                          an answer4,to2021    Order issued
                                                                                          the complaint      at Dkt. No.No.
                                                                                                          in Adversary   41 in  that case. as previously directed by
                                                                                                                             20-2172-GLT
                                                                          the Court's February 4, 2021 Order issued at Dkt.Court:
                                                                                                                         By  the  No. 41 in that case.



                                                                                                Hon.. Gregoryy L.
                                                                                                               L. Taddonio
                                                                                                United
                                                                                                    ed States Bankruptcy Judge


                     PREPARED BY:
                      By: /s/John J. Richardson
                      John J. Richardson, Esq.
                      PA I.D.: 86045
                      BERNSTEIN-BURKLEY,
                      P.C.
                     LEGAL\50823328\1
Case 19-02134-GLT         Doc 452     Filed 02/08/21 Entered 02/08/21 16:51:51               Desc Main
                                     Document      Page 6 of 7


  707 Grant Street, Suite 2200, Gulf Tower
  Pittsburgh, PA 15219
  Phone: (412) 456-8167
  Fax: (412) 456-8135
  Email: ksturm@bernsteinlaw.com

  Special Counsel to the Trustee



 CONSENTED BY:


  In Re: Woody Partners, et al. v. Maguire, et al. / 19-02134

  /s/ Zachary N. Gordon                                         /s/ Ryan J. Cooney
  Zachary N. Gordon                                             RYAN J. COONEY
  PA ID No. 318808                                              PA I.D. #319213
  zgordon@dscslaw.com                                           223 Fourth Avenue, 4th Fl.
  DEL SOLE CAVANAUGH STROYD LLC                                 Pittsburgh, PA 15222
  3 PPG Place, Suite 600                                        (412) 392-0330 (phone)
  Pittsburgh, PA 15222                                          (412) 392-0335 (facsimile)
  Tel: (412) 261-2393                                           rcooney@lampllaw.com
  Fax: (412) 261-2110
                                                                Counsel for Woody Partners, et al.
  Counsel for Defendant Robert Lewis


  In Re: Chapter 7 Trustee v. Boustead
  Securities, LLC / 20-02172

  By: /s/ Sylvia N. Winston______
  Sylvia N. Winston (PA Bar No. 318285)
  JACKSON KELLY PLLC
  501 Grant Street, Suite 1010
  Pittsburgh, PA 15219
  Phone: 412-434-8055
  sylvia.winston@jacksonkelly.com

  Counsel for Defendant Boustead
  Securities, LLC


  In Re: Chapter 7 Trustee v. Maguire, et al. /
  20-02175
                                                    /s/ Stephanie A. Short
  By: /s/ David A. Strassburger
                                                    Stephanie A. Short (PA ID No. 324023)
  David A. Strassburger, Esquire
                                                    sshort@schnader.com
  Pa Id. No. 76027
  STRASSBURGER, MCKENNA, GUTNICK                    SCHNADER HARRISON SEGAL &
  & GEFSKY                                          LEWIS LLP


 LEGAL\50823328\1
Case 19-02134-GLT        Doc 452    Filed 02/08/21 Entered 02/08/21 16:51:51        Desc Main
                                   Document      Page 7 of 7


  Four Gateway Center, Suite 2200                 120 Fifth Avenue, Suite 2700
  444 Liberty Avenue                              Pittsburgh, Pennsylvania 15222
  Pittsburgh, PA 15222                            Telephone: (412) 577-5200
  Phone: (412) 281-5423                           Facsimile: (412) 765-5190
  E-mail: dstrassburger@smgglaw.com
                                                  ***and***
  Counsel for Elm Aerospace Holdings, LLC,
  Jean Ann Rieke, as Trustee for the Patrick
  James Maguire and Jean Anne Rieke Revocable     SMITHAMUNDSEN LLC
  Trust, Jean Rieke, Executrix of the Estate of   Alan L. Farkas (Admitted Pro Hac Vice)
  Patrick James Maguire, Heather R. Maguire,      150 North Michigan Avenue, Suite 3300
  Matthew R. Maguire, Maguire/Maguire,            Chicago, Illinois 60601
  Incorporated, PrimAir Venture Partners, Jean    (312) 894-3200 Phone
  Ann Rieke, Spinnaker Aircraft Holding, LLC,     (312) 894-3210 Fax
  The Estate of Patrick James Maguire, and The    afarkas@salawus.com
  Patrick James Maguire and Jean Ann Rieke
  Revocable Trust
                                                  Attorneys for Bank OZK

  /s/ Peter J. Ennis
                                                  /s/ Roy E. Leonard
  Peter J. Ennis, Esq.
                                                  Roy E. Leonard, Esq.
  PA I.D. 45754
                                                  PA I.D. 54782
  COZEN O’CONNOR
                                                  LEONARD, PLLC
  One Oxford Centre
                                                  105 Market Street, Suite 300
  301 Grant Street, 41st Floor
                                                  Pittsburgh, PA 15222
  Pittsburgh, PA 15219
                                                  Telephone: 412.448.2868
  Telephone: 412-620-6512
                                                  Facsimile: 412.448.2860
  Facsimile: 412-275-2351
                                                  rleonard@leonardfirm.com
  Email: pennis@cozen.com
                                                  Counsel for Defendant Aircraft
  Counsel for Defendants Tri-State Charter,
                                                  Holding Company One, LLC
  LLC, Tri-State Charter Holdings, LLC, and
  Tri-State Charter Leasing, LLC




 LEGAL\50823328\1
